SIXTH AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS SIXTH AMENDMENTeffective as of August 27, 2015, to the Fund Administration Servicing Agreement, dated as of August 15, 2005, as previously amended (the "Agreement"), is entered into by and amongRobert W. Baird & Co. Incorporated, a Wisconsin corporation (the "Advisor"),Baird Funds, Inc.,a Wisconsin corporation (the “Company”) andU.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS,the parties have entered into an Agreement; and WHEREAS,the Company intends to create two additional funds; and WHEREAS,the parties desire to extend said Agreement to apply to the added funds; and WHEREAS,Section 10of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE,the parties agree as follows: Amended Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. BAIRD FUNDS, INC. U.S. BANCORP FUND SERVICES, LLC By: By: Name: Name: Title: Title: ROBERT W. BAIRD & CO. INCORPORATED By: Name: Title: Amended Exhibit A to the Fund Administration Servicing Agreement Separate Series of Funds Fund Names Advisor Name of Series Date Added Baird Intermediate Bond Fund September 29, 2000 Baird Core Plus Bond Fund September 29, 2000 Baird Aggregate Bond Fund September 29, 2000 BairdIntermediate Municipal Bond Fund March 30, 2001 Baird Short-Term Bond Fund August 31, 2004 Baird Ultra Short Bond Fund December 31, 2013 Baird Short-Term Municipal Bond Fund August 31, 2015 Baird Core Intermediate Municipal Bond Fund August 31, 2015 Company Name of Series Date Added Baird LargeCap Fund September 29, 2000 Baird MidCap Fund December 29, 2000 Baird SmallCap Value Fund
